ORDER
FREDERICK CHUNG, JR., of NEW YORK, NEW YORK, who was admitted to the bar of this State in 1978, having pleaded guilty to receiving more than $10,000 in cash in a transaction and failing to file the report of the transaction as required by law, in violation of 26 U.S.C.A 60501 and 7203, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 13(b)(1), FREDERICK CHUNG, JR., is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against *435him, effective immediately and until the further order of this Court; and it is further
ORDERED that FREDERICK CHUNG, JR., be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that FREDERICK CHUNG, JR., comply with Rule 1:20-20 dealing with suspended attorneys.